DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Tyvek on page 12 in paragraph [0036], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the sterilized container holder and the sterilized fluid path module are connected with how the elements are connected within the sterilized container holder and the sterilized fluid path module.
Claim 6 recites the limitation "a second barrier" in line 5 of the claim.  It is unclear if there is a first barrier or if there is a typographical error in the claim as in the dependent claim 8 contains a “third barrier”. There is not a recitation of a first barrier, just a second barrier. For purposes of examination, the limitation will be considered as a second barrier to a sterilized fluid path module. 
Claim 5 contains the trademark/trade name Tyvek.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a septum material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 20190022306 A1) in view of Radmer (US 20060200073 A1) in further view of Chong (US 20110009825 A1).
Regarding Claim 1:
Gibson teaches a delivery device (Abstract and 10, Figure 1A) that has:
A sterilized container holder (100, Figure 1B, the drive mechanism having a drug container is the sterilized container holder) comprising:
a sterilized primary container (50, Figure 1B) comprising a solution (Paragraph [0297]);
a first barrier (56, Figure 3A, the pierceable seal is the first barrier); and
a sterilized fluid path module (300, Figure 1B, the fluid pathway connector is the sterilized fluid path module) comprising:
a sterilized penetration needle (330, Figure 3A);
a sterilized channel (30, Figure 3A).

It is noted that Gibson does disclose that the components in the delivery device is sterilized during assembly and/or manufacturing in Paragraphs [0318-0319]. 
	Gibson does not disclose:
A sterilized primary container comprising an aseptically added solution;
a sterilized user needle; and
a second barrier at a first end of the sterilized fluid path module.
	Radmer teaches a portable drug delivery device that has:
A sterilized user needle (213, Figure 3A, the first needle portion is the sterilized user needle); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson to include a sterilized user needle and a second barrier at a first end of the sterilized fluid path module as taught by Radmer with the motivation to provide a barrier to keep the needles sterile before injecting the patient with medicine. 
	Gibson and Radmer do not teach:
A sterilized primary container comprising an aseptically added solution.
	Chong teaches a reservoir filling system that has:
A primary container comprising an aseptically added solution (Paragraphs [0102] and [0122]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson and Radmer to include a primary container comprising an aseptically added solution as taught by Chong with the motivation to fill the container without contaminants in the environment. 

Regarding Claim 2:
Gibson discloses:
A second end (Figure 1B, the second end is the end that contains the sterilized penetration needle) of the sterilized fluid path module (300, Figure 1B). 
	Gibson and Chong do not teach:
Further comprising a third barrier at a second end of the sterilized fluid path module.
	Radmer teaches:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson and Chong to include a third barrier at a second end of the sterilized fluid path module as taught by Radmer with the motivation to provide a barrier to keep the needles sterile before injecting the patient with medicine and to promote the sterilization of the enclosed needles.

Regarding Claim 3:
	Gibson discloses:
Wherein the sterilized fluid path module (300, Figure 1B) is configured to connect to the sterilized container holder (100, Figure 1B) via the sterilized penetration needle (330, Figure 3A).

Regarding Claim 4:
Gibson discloses:
	A first barrier (56, Figure 3A).
Gibson and Chong do not teach:
Wherein at least one of the first barrier and the second barrier is a septum material.
Radmer teaches:
Wherein the first barrier (261, Figure 3A) is a septum material (Paragraph [0083], the first barrier is a needle-penetrable elastomeric septum).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson and Chong to include the first . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Radmer in futher view of Chong and Momose (US 20150174317 A1).
Regarding Claim 5:
Gibson discloses:
	A first barrier (56, Figure 3A).
Gibson and Chong do not teach:
Wherein the septum material is at least one of an aluminum foil, Tyvek and a thermoplastic elastomer (TPE).
	Radmer teaches:
		A septum material (Paragraph [0083]).
Gibson, Radmer, and Chong do not teach:
Wherein the septum material is at least one of an aluminum foil, Tyvek and a thermoplastic elastomer (TPE).
	Momose teaches a liquid transport apparatus that has:
Wherein the septum material (27, Figure 10) is a thermoplastic elastomer (TPE) (Paragraph [0101]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson, Radmer, and Chong to include the septum material is a thermoplastic elastomer (TPE) as taught by Momose with the motivation to have the cartridge septum to fill the cartridge and to close the hole when the needle is removed from the septum to prevent leaks. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Radmer. 
Regarding Claim 6:
Gibson discloses a sterilized fluid path module (300, Figure 1B, the fluid pathway connector is the sterilized fluid path module) that has:
A sterilized penetration needle (330, Figure 3A); and
a sterilized channel (30, Figure 3A).
	Gibson does not disclose:
A sterilized user needle; and
a second barrier at a first end of the sterilized fluid path module.
Radmer teaches a portable drug delivery device that has:
A sterilized user needle (213, Figure 3A, the first needle portion is the sterilized user needle); and
a second barrier (221, Figure 3A) at a first end of the sterilized fluid path module (210, Figure 2B, the U-shaped needle is the fluid path module).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson to include a sterilized user needle and a second barrier at a first end of the sterilized fluid path module as taught by Radmer with the motivation to provide a barrier to keep the needles sterile before injecting the patient with medicine. 

Regarding Claim 8:
Gibson discloses:

	Gibson does not disclose:
Further comprising a third barrier at a second end of the sterilized fluid path module.
	Radmer teaches:
Further comprising a third barrier (222, Figure 3A) at a second end (Figure 3A, the second end is the end that contains the sterilized penetration needle (214)) of the sterilized fluid path module (210, Figure 1B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gibson to include a third barrier at a second end of the sterilized fluid path module as taught by Radmer with the motivation to provide a barrier to keep the needles sterile before injecting the patient with medicine and to promote the sterilization of the enclosed needles.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Radmer in further view of Seeley (US 20150119804 A1).
Regarding Claim 7:
Gibson discloses:
	The sterilized fluid path module (300, Figure 1B).
Gibson and Radmer do not teach:
	Further comprising a drive module.
	Seeley teaches an ambulatory infusion device that has:
A fluid path module (130, Figure 5) further comprising a drive module (110, Figure and Paragraphs [0031] as well as [0034]).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yodfat (US 20100121306 A1) teaches a delivery device that has a primary container, a fluid path module, a user needle, a drive module, and a channel. 
	Clemente (US 20140213975 A1) teaches a drug delivery pump that has a primary container, a fluid path module, a penetration needle, first barrier, and a container holder, and a channel. 
	Arnitz (US 20130006213 A1) teaches a delivery device that has a primary container, a container holder, a user needle, a penetration needle, a sterilized fluid path module, and a channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753